IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-0572-20

                          TIMOTHY DONHAM, Appellant

                                           V.

                               THE STATE OF TEXAS



           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE DALLAS COURT OF APPEALS
                           DALLAS COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                     OPINION


      Appellant was convicted of arson and sentenced to six years in prison. In the bill of

costs, the trial court assessed Appellant a $25 time payment fee. See TEX. LOCAL GOV’T

CODE § 133.103. On appeal, the Court of Appeals struck a portion of that fee as being
                                                                 TIMOTHY DONHAM - 2


unconstitutional. Donham v. State, No. 05-19-00764-CR & No. 05-19-00765 (Tex. App. –

Dallas May 27, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.



DATE DELIVERED: May 12, 2021
DO NOT PUBLISH